Citation Nr: 1529679	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for a gynecological disorder, to include residuals of a ruptured right ovarian cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1978 to July 1983; she was also a member of the Reserves, with a period of active duty for training (ACDUTRA) in May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  On four prior occasions, in May 2012, June 2013, November 2013, and July 2014, the Board remanded the issues for additional development.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Her claims for specific mental disorders have therefore been expanded to include all diagnosed conditions.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  No currently diagnosed acquired psychiatric disorder was first manifested during active duty or is shown to be etiologically related to any injury or event in service.

2.  No ovarian cyst was first manifested during active duty, nor did a rupture of such cyst occur on active duty.

3.  Residuals of a ruptured ovarian cyst were not aggravated by ACDUTRA in 1987.


CONCLUSIONS OF LAW

1.  The criteria for service connection of an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection of a gynecological disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A November 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's available service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran identified several sources of private treatment dating back to the period immediately following service, but she established, or VA was informed by the provider, that such records were routinely destroyed after a period of years.  The Board notes that at no time did the Veteran state that conditions at issue here were the subject of such treatment.    38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Additionally, VA has determined that although the Veteran reported treatment at a southern California VA facility in the years immediately following service, no such records, or any confirmation of the fact of treatment, could be obtained.  Records demonstrate that VA, in full accordance with the Board's remand directives, contacted the involved medical center, which in turn documented inquiries of its contractor archive facilities for the records.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been obtained, and necessary nexus opinions secured.  The examiners and opining doctors have reviewed and considered accurate factual backgrounds and rendered the needed opinions while stating clear and supportive rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions are adequate for adjudication..

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the case of aggravation, when a disability is shown to have worsened in service, that worsening is presumed to be due to service unless clear and unmistakable evidence establishes that it is instead the natural progression of the condition.  38 C.F.R. § 3.306.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  The Board notes that while the DSM-IV is now superseded by the DSM-V, and VA's regulations have been updated to reflect such, the changes apply only to claims not pending before the Board on or before August 4, 2014, even if those claims were subsequently remanded to the AOJ.  80 Fed. Reg 14308 (March 19, 2015).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Here, no listed diseases are at issue; the diagnosed mental disorders are not, and have never been, characterized as psychoses.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Psychiatric Disability

The Veteran has alleged that her currently diagnosed psychiatric disorders are related to a sexual assault in service in 1979, and VA has also considered the possibility of a direct connection between current diagnoses and in-service references to possible psychiatric symptomatology.

With regard to the sexual assault, the Veteran reports that when assigned to temporary housing following a change of duty station, an unknown male pressured her into performing oral sex.  She was embarrassed and ashamed after.  For purposes of this adjudication, VA has accepted that this event occurred.  She also stated that a supervisor she knew as Popeye made advances to her when she was on restriction for a drug offense.  He tried to kiss her, but accepted his rejection and left her room.

After service, she has recounted being forcibly raped by a man who picked her up in a car while she was intoxicated.  The Veteran has not alleged, and no records show, that this occurred during any duty period.  She was a member of the Reserves only at the time.  Accordingly, as the event happened outside of service, it cannot support a finding of service connection.

Service treatment records show that in April 1980, the Veteran complained of feelings of lethargy, and doctors considered the possibility of a mild depressive condition to account for such.

Post-service medical records show treatment for psychiatric symptoms since August 2002, when VA records show the Veteran sought treatment for depression that had been present over the past few weeks.  No further treatment is shown until November 2006, when PTSD based on the post-service sexual assault and a bipolar disorder were diagnosed by VA doctors.  

The Board therefore finds that the service connection elements of in-service injury or treatment, and a current disability, are met.  The focus of this inquiry, then, is whether a nexus at least as likely as not exists between the two.  The preponderance of the evidence is against finding that such a nexus exists, and is thus against the claim, and service connection for an acquired psychiatric disorder is not warranted.

No doctor or other medical professional has opined that either diagnosed condition is related to service or to any in-service incident.  Where a nexus has been addressed doctors cite the relationship between PTSD and the post-service sexual assault.  The Veteran in fact denied any military sexual trauma when initially asked.  

A VA examiner saw the Veteran in September 2010.  The examiner noted, and the Veteran reported that the initial diagnoses of mental disorders came in the mid-2000's, 20 years after separation from active duty.  The Veteran denied any diagnosis or treatment in service, but cited two stressful events.  One was when Popeye tried to kiss her, and the other was the forced oral sex.  The examiner, however, opined that these events did not meet the criteria for a stressor which could support a diagnosis of PTSD.  The Veteran did not react with fear, helplessness  or horror; she was embarrassed, and felt weak and stupid.  She also lacked other PTSD symptoms in relation to the in-service events, such as nightmares; what symptoms were present reflected her post-service rape.  PTSD was not related to service.

The examiner also considered whether any current condition had arisen in or existed since service.  However, service records showed no diagnosis of or treatment for a psychiatric illness, nor were there allegations or documentation of such for many years after service.  When they did arise the Veteran cited family stressors and finances, not military events, as having given rise to her difficulties.  No mental disorder was at least as likely as not related to service.

In June 2013, the examiner revisited her opinion at the prompting of the Board, which found that in some statements regarding the coerced oral sex in service, the Veteran had reported being afraid of the man, which is at odds with the statements made at the September 2010 examination and one basis of the examiner's rejection of a nexus for PTSD.  The examiner again opined that the coercion of oral sex in 1979 did not support the diagnosis of PTSD.  She did not, however, address the adequacy of the stressor and the Veteran's reaction.  She instead cited the lack of re-experiencing the event (i.e. no nightmares) as evidence that the Veteran was not traumatized by that event, as she was by the 1987 rape.  "There is no evidence that a psychiatric disorder of any type either began in or is related to any event in military service."

The Board again requested clarification of the opinion with regard to conflicting statements of fear, as well as consideration of the onset of symptoms prior to 2006.  The examiner in March 2014 again reiterated her negative opinion, noting that at the September 2010 examination the Veteran had not stated she reacted to the forcing of oral sex with fear.  Neither this nor her later statements of being afraid met the criterion needed to support a finding of PTSD due to the in-service event.  

The examiner revisited the matter most recently in December 2014.  She again found that the forcing of oral sex had not traumatized the Veteran; her stated reaction at the time and the lack of re-experiencing the event failed to satisfy the diagnostic criteria.  The examiner also addressed the in-service reports in April 1980 of lethargy and discussed whether such were indicators of a psychiatric disability.  She opined that they were not.  It was a non-specific complaint that could be related to a number of conditions, and was not diagnostic of depression.

This conclusion is supported by the service records.  While lethargy was noted and doctors speculated that it indicated mild depression later work-ups showed the Veteran had infectious hepatitis, and her lethargy was symptomatic of that condition rather than a mental disorder.

In sum, there is no diagnosis of or treatment for a mental disorder or psychiatric symptomatology shown or alleged prior to 2002, almost 20 years after separation from service.  There is no competent and credible evidence linking any current diagnosis to service; the Veteran is not competent to render a nexus opinion that does not reflect an observable cause and effect relationship.  She lacks the specialized knowledge and training needed to do so in this case.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Service connection for an acquired psychiatric disorder is not warranted.

	Gynecological Disorder

Review of service treatment records reveals that in December 1982, while on active duty, the Veteran complained of the presence of a left adnexal mass in her abdomen.  The mass was asymptomatic.  Initial examiners suspected a cyst.  However, on follow-up several days later the mass had dissipated.  Some form of acute "benign enlargement" was the final finding; if there was no recurrence, no follow-up was needed.  No ovarian cyst or any other gynecological condition was noted at the time, and a July 1983 separation examination was normal.

Soon after separation, the Veteran underwent surgery for a ruptured ovarian cyst.  The exact date and circumstances of the operation are not clear; it has been reported as occurring in 1984 or 1985.  Attempts to secure records have been unsuccessful; providers do not maintain records for that long.  Regardless, however, it was after her separation from active duty in July 1983.  Service records do show that by the time of the Veteran's enlistment in the Reserves, no residuals of the surgery or the cyst were present, as per the May 1987 entry examination.

At a June 2012 VA examination, the above history was noted.  The Veteran reported that since the rupture, she had experienced right lower quadrant tenderness several times a week.  VA treatment record corroborated these complaints noting in July 2011 that the pain might be related to residual scar tissue from the rupture and surgery.  The examiner noted normal recent PAP smears and an ultrasound of the uterus.  She opined that it was less likely than not that current complaints were related to service.  No cyst condition was shown in service, and the documented problems and treatment for a rupture occurred after separation from service.

In June 2013 the examiner revisited her opinion.  She again opined that in light of the negative findings in service and the occurrence of surgery after service, no direct causal connection was shown.  She also opined that the condition was not aggravated by the Veteran's Reserve service after the surgery, as there was no showing of any complaint or treatment for the cyst or its residuals in May 1987.

The Board finds that service connection is not warranted for a gynecological disorder.  While the Veteran did have complaints of an adnexal mass or uterine swelling in service, this spontaneously resolved with no apparent residuals, given that in the opinion the presence of a cyst was specifically rejected.  It was only after service that a cyst is shown to have arisen and required surgical treatment.  Further, there is no showing or allegation that further service in ACDUTRA aggravated the residuals.  The Veteran was not treated for any problems during her ACDUTRA service, and her statements to the 2012 examiner indicate that she has experienced the same type of intermittent pain since 1984 or 1985, regardless of her service.  In the absence of worsening, aggravation is not presumed, and the Veteran has not established such through the evidence of record.  Simply put, there is no competent and credible evidence tying the post-service cyst to active military service.



ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a gynecological disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


